Citation Nr: 1513453	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  12-35 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to non-service-connected burial benefits.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1970.  He died in July 2011.  The appellant is the Veteran's sister.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 administrative decision of the Department of Veterans Affairs (VA).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in July 2011.  The appellant, the Veteran's sister, asserts that she is entitled to burial benefits as she paid the Veteran's funeral expenses.  

Effective July 7, 2014, VA amended its regulations governing entitlement to monetary burial benefits, which include burial allowances for service-connected and non-service-connected deaths, a plot or interment allowance, and reimbursement of transportation expenses.  Specifically, VA removed the current regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new §§ 3.1700 through 3.1713, which are written and organized for clarity and ease of use.  Except as otherwise provided, the final rulemaking is applicable to claims for burial benefits pending on or after July 7, 2014.

Relevant to this case is 38 C.F.R. § 3.1706 that provides for burial allowances for a veteran who died while hospitalized by VA: 

(a) General rule.  VA will pay up to the maximum burial allowance specified in 38 U.S.C. 2303(a) for the burial and funeral expenses of a veteran described in paragraph (b) of this section.  

(b) Eligibility.  A burial allowance is payable under this section for a veteran whose death was not service-connected and who died while hospitalized by VA.  For purposes of this allowance, a veteran was "hospitalized by VA" if the veteran: (1) Was properly admitted to a VA facility (as described in 38 U.S.C. 1701(3)) for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C. 1710 or 1711(a); (2) Was transferred or admitted to a non-VA facility (as described in 38 U.S.C. 1701(4)) for hospital care under the authority of 38 U.S.C. 1703; (3) Was transferred or admitted to a nursing home for nursing home care at the expense of the U.S. under the authority of 38 U.S.C. 1720; (4) Was transferred or admitted to a State nursing home for nursing home care for which payment is authorized under the authority of 38 U.S.C. 1741; (5) Was traveling under proper prior authorization, and at VA expense, to or from a specified place for purpose of examination treatment, or care; or (6) Was hospitalized by VA pursuant to any of paragraphs (b)(1) through (4) of this section but was not at the facility at the time of death and was: (i) On authorized absence that did not exceed 96 hours at the time of death; (ii) On unauthorized absence for a period not in excess of 24 hours at the time of death; or (iii) Absent from the facility for a period not in excess of 24 hours of combined authorized and unauthorized absence at the time of death.

The Veteran's niece has stated that he suffered a stroke in March 2011.  She further notes, he "gained full-time residency at The Missouri Veterans Home in St. James Missouri to further address his rehabilitation needs.  He was assessed and admitted to the facility by a VA doctor ..." in July 2011.  "Shortly thereafter, he suffered a serious fall out of bed ... and died of a massive cerebral bleed a week later."  Just prior to his death the Veteran "was transferred for emergency care at the order of the charge nurse at the Missouri Veterans Home in St James Missouri."  September 2011 Notice of Disagreement.  

A December 2014 VA contact with the Missouri Veterans Home revealed that the Veteran was a patient at the Home from early July 2011 until his death in late July 2011.  The day before the Veteran's death, the on call physician sent the Veteran to Phelps County Regional Medical Center, then to University of Missouri Hospital.  

In light of the evidence of record and the pertinent regulator provision, the Board finds it necessary that an attempt be made to determine: if the Veteran's admission to Phelps County Regional Medical Center then to University of Missouri Hospital was a transfer to a non-VA facility (as described in 38 U.S.C. 1701(4)) for hospital care under the authority of 38 U.S.C. 1703; if the Veteran's admission to the Missouri Veterans Home at St. James, Missouri was an admission to a nursing home for nursing home care at the expense of the U.S. under the authority of 38 U.S.C. 1720; or if the Veteran's admission to the Missouri Veterans Home at St. James, Missouri was an admission to a State nursing home for nursing home care for which payment is authorized under the authority of 38 U.S.C. 1741.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate parties and/or obtain the necessary documentation to determine:

(a) if the Veteran's admission to Phelps County Regional Medical Center then to University of Missouri Hospital was a transfer to a non-VA facility (as described in 38 U.S.C. 1701(4)) for hospital care under the authority of 38 U.S.C. 1703;

(b) if the Veteran's admission to the Missouri Veterans Home at St. James, Missouri was an admission to a nursing home for nursing home care at the expense of the U.S. under the authority of 38 U.S.C. 1720;

(c) if the Veteran's admission to the Missouri Veterans Home at St. James, Missouri was an admission to a State nursing home for nursing home care for which payment is authorized under the authority of 38 U.S.C. 1741.

Efforts to make the necessary contacts or obtain the necessary records should be associated with the claims file.  

2. After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



